IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WARNER HARRELL                      NOT FINAL UNTIL TIME EXPIRES TO
PLANTATION, LLC, C.W.               FILE MOTION FOR REHEARING AND
ROBERT HARRELL, CURTIS              DISPOSITION THEREOF IF FILED
R. HARRELL, MATTHEW W.
HARRELL, and MERI                   CASE NO. 1D16-5251
HARRELL,

      Appellants,

v.

CENTERSTATE BANK OF
FLORIDA, N.A.,

      Appellee.


_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

Stephen C. Bullock of Brannon Brown Haley & Bullock, P.A., Lake City, for
Appellants.

Robert B. George and Ryan J. Mittauer of Liles Gavin, P.A., Jacksonville, for
Appellee.


PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and JAY, JJ., CONCUR.